This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.


 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 BRUCE PUMA, as Personal
 3 Representative of THE ESTATE
 4 OF SUSAN GERARD,

 5          Plaintiff-Appellant,

 6 v.                                                            NO. A-1-CA-36290

 7 BRENDA WALL,

 8          Defendant-Appellee.

 9 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
10 Sylvia Lamar, District Judge

11 Albuquerque Legal and Fiduciary
12 Bruce Joseph Puma, Jr.
13 Albuquerque, NM

14 for Appellant

15 Robert Richards
16 Santa Fe, NM

17 for Appellee

18                                 MEMORANDUM OPINION

19 ZAMORA, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.


4   {2}   AFFIRMED.

5   {3}   IT IS SO ORDERED.


6                                        _______________________________
7                                        M. MONICA ZAMORA, Judge


8 WE CONCUR:



 9 _________________________________
10 J. MILES HANISEE, Judge



11 _________________________________
12 STEPHEN G. FRENCH, Judge




                                           2